Per Curiam.
A vendee by articles of agreement, has no equity against his vendor beyond the amount of the paid purchase-money; but against every one else he has an interest in- the bargain, enhanced, perhaps, by expenditure in improvements, which is a valuable one, aud which, being direct instead of incidental, may-, according to Morrow v. Breuizer, be bound by a judgment. The very right which he has to call for a conveyance on payment of purchase-money, or on other performance of his stipulations, would pass by his conveyance, and it is therefore inherent in the land. But if it would pass by his voluntary conveyance, it would pass by a sale on a judgment; and if it would thus pass against himself, it would consequently pass against his vendee by conveyance, subsequent to the judgment, who stands in his place. Nevertheless, as there was neither inquisition nor waiver of it, in this instance, the sheriff’s deed is void. We regret to learn that it is not unusual in some of the northern counties, to sell land on a fieri facias, as the practice must lead to great insecurity of title, being in plain disregard of the law.
Judgment affirmed.